

EXHIBIT 10.22
January 19, 2009




Via Hand Delivery


Thomas G. Yetter
555 Estates Drive
Copper Canyon, TX  75077


Dear Tom:
 
On behalf of Frozen Food Express Industries, Inc., FFE Transportation Services,
Inc. and their affiliated companies (collectively referred to as the “Company”),
I am providing you with this letter describing severance benefits providing for
an amicable transition on terms and conditions acceptable to both you and the
Company.  The following sets forth the terms and conditions of our agreement
(the “Agreement”).
 
1.  
Separation of Employment.  You and the Company agree that your employment with
the Company and all other director, officer and employee positions, if any, held
by you will end effective January 19, 2009 (the “Separation Date”).  We agree
that your separation will be characterized as and constitute a voluntary
resignation (or retirement) from all director, officer and employee positions
with the Company.  In order to receive any benefits under this Agreement, in
addition to complying with all of its terms, you must fully cooperate with the
Company in the transition of your responsibilities and preparation of necessary
documents prior your acceptance of the Agreement.  Commencing on the Separation
Date, you will have no power or authority to incur any debt, liability, or
obligation on behalf of the Company.

 
2.  
Severance Payment.  Subject to the provisions of Section 10 below and contingent
upon your execution and return of this Agreement on or before the Expiration
Date, you will receive $240,747.00, which will be subject to statutory
deductions and withholdings.  This will be paid in a lump sum on February 5,
2009.

 
3.  
Expense Reimbursements.  The Company will reimburse you for pre-approved
reasonable and necessary business expenses prior to the Separation Date upon
presentation of an appropriate itemization of expenses incurred. Any such
reimbursement(s) should be submitted to the Company no later than January 31,
2009, otherwise the Company shall have no further obligation to pay you for such
reimbursement(s).

 

 
 

--------------------------------------------------------------------------------

 



 
4.  
Confidentiality.  By accepting the benefits, payments, and other items described
above, you agree that:

 
a.  
All documents (including this Agreement), records, techniques, business secrets
and other information which have come into your possession from time to time as
a result of your employment with the Company (“Confidential Information and
Business Secrets”) are and shall remain confidential and proprietary to the
Company and/or its affiliates for a period of two (2) years after the date
hereof, and, during such period, you will keep confidential and not divulge to
any other party any of the Company’s and/or its affiliates’ Confidential
Information and Business Secrets, including, but not limited to, Confidential
Information and Business Secrets relating to such matters as the Company’s
finances (including financial results, budgets, forecast, and long-range plans),
operations, materials, processes, plans, designs, models, new products,
apparatus, equipment, or formulas used in the Company’s operations, and the
names of the Company’s customers and suppliers; provided, however, that
Confidential Information and Business Secrets shall not include information
which has become publicly known or made generally available through no wrongful
act by you, is developed by you independent of the Confidential Information and
Business Secrets or which has been rightfully received by you from a third party
not precluded from making such disclosure or any information or documentation
that evidences, describes or documents compensation, equity or derivative
holdings, benefit plans, insurance (including health insurance), reimbursements
or like matters and other matters related primarily to your employment or
necessary for tax reporting purposes;

 
b.  
All of the Company’s and/or its affiliates’ and related companies’ Confidential
Information and Business Secrets are and shall remain the sole and exclusive
property of the Company and/or its affiliates and related companies;

 
c.  
You will return to the Company or destroy all Company property and the property
of any of its affiliates, including all Confidential Information and Business
Secrets which came into your possession during your employment with the Company;

 
d.  
You will not disparage the Company or any of the Releasees (as that term is
defined in Section 7 below), and in return, neither the Company nor any of the
Releases will disparage you;

 
e.  
At any time prior to October 19, 2009, you will not, whether for your own
account or for the account of any other individual, partnership, firm,
corporation, or business organization, either directly or indirectly solicit or
endeavor to entice away from the Company any person who is employed by or
otherwise engaged to perform services for the Company or any of the Company
Releasees, or to interfere with the business relationship of the Company with
any person who is then a customer of the Company; and

 
f.  
If you fail to comply with any of the provisions of this Section 6, the Company
will be entitled to a pro rata rebate of the severance paid to you.  In
addition, the Company shall be entitled, upon application to any court of
competent jurisdiction, to specific performance or injunction or other relief in
order to enforce or prevent violation of such provision or provisions through
September 30, 2009.  Nothing herein shall be construed as prohibiting the
Company from pursuing any other remedies available to it for such breach or
threatened breach including the recovery of damages from you.

 

 
 

--------------------------------------------------------------------------------

 



 
5.  
Release of Claims.

 
a.  
In exchange for the consideration set forth in Section 2, you hereby, on behalf
of yourself, your descendants, ancestors, dependents, heirs, representatives,
executors, administrators, and assigns:

 
i.  
Fully and forever release and discharge the Company and each of its parent and
holding companies, subsidiaries, affiliates, divisions, successors, and assigns,
including but not limited to FFE Transportation Services, Inc. and Frozen Food
Express Industries, Inc., together with all of their past and present trustees,
directors, officers, agents, attorneys, insurers, employees, stockholders, and
representatives (collectively the “Company Releasees”), from any and all claims,
wages, demands, rights, liens, agreements, contracts, covenants, actions, suits,
causes of action, obligations, debts, costs, expenses, attorneys’ fees, damages,
judgments, orders, or liabilities of whatsoever kind or nature in law, equity,
or otherwise, whether now known or unknown, suspected or unsuspected, which you
now own or hold or have or may have at any time heretofore or hereafter owned or
held as against the Company and/or any of the Company Releasees, arising out of
or in any way connected with:

 
1.  
your employment relationship with the Company and/or any of its past or present
subsidiaries or parent or affiliated companies or entities;

 
2.  
your Separation from the Company and/or any of its past or present subsidiaries
or parent or affiliated companies or entities; and

 
3.  
any and all other transactions, occurrences, acts or omissions, and any loss,
damage, or injury whatsoever, known or unknown, suspected or unsuspected,
resulting from any act or omission by or on the part of the Company and/or any
of the Company Releasees arising, committed, or omitted prior to the effective
date of this Agreement or at any time during your employment with the Company or
with any of the Yetter Releasees, including, but not limited to claims
under  Title VII of the Civil Rights Act of 1964, the Texas Commission on Human
Rights Act, the Worker Adjustment and Retraining Notification Act, the Equal Pay
Act of 1963, the Age Discrimination in Employment Act of 1967, the Employee
Retirement Income Security Act, the Civil Rights Act of 1866, the Older Workers’
Benefit Protection Act, the Americans with Disabilities Act, the Family and
Medical Leave Act, any and all claims for breach of contract, tort, and personal
injury of any kind, including but not limited to any claims for severance pay,
bonus, salary, sick leave, holiday pay, vacation pay, life insurance, health or
medical insurance, or any other fringe benefit, worker’s compensation or
disability, and/or any claims under any other federal, state, local, or other
governmental statute, regulation, and/or common law.

 
Notwithstanding the foregoing, the foregoing release shall not release or
discharge your rights under this Agreement, claims which may arise after the
effective date of this Agreement, claims for pension and retirement plan
benefits (including 401(k) related benefits), any equity or derivative interest
in the Company, continuing rights under the Company’s health insurance as
provided therein or by law (including COBRA), any rights of indemnification
under state law, the Company’s certificate or articles of incorporation, bylaws
or contract, or rights to coverage under director, officer, fiduciary and/or
similar insurance coverages as maintained from time to time by the Company
(collectively, the “Continuing Obligations”).
 

 
 

--------------------------------------------------------------------------------

 



 
b.  
In exchange for the consideration set forth herein, the Company hereby, on
behalf of itself, the Company Releasees and its successors and assigns:

 
i.  
Fully and forever release and discharge you and each of your descendants,
ancestors, dependents, heirs, representatives, executors, administrators and
assigns, together with all of their past and present trustees, agents,
attorneys, insurers and employees (collectively, the “Yetter Releasees”), from
any and all claims, demands, rights, liens, agreements, contracts, duties,
covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and/or liabilities of
whatsoever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, which the Company now owns or holds or has or
may have at any time heretofore or hereafter owned or held as against you and/or
any of the Yetter Releasees, arising out of or in any way connected with:

 
1.  
your employment relationship and officer and director positions with the Company
and/or any of its past or present subsidiaries or parent or affiliated companies
or entities; and

 
2.  
any and all other transactions, occurrences, acts or omissions, and any loss,
damage or injury whatsoever, known or unknown, suspected or unsuspected,
resulting from any act or omission by or on your part or on the part of any of
the Yetter Releasees arising, committed or omitted prior to the effective date
of this Agreement or at any time during your employment or tenure of your
positions with the Company or with any of the Yetter Releasees, including any
claims under any federal, state, local or other governmental statute, regulation
and/or common law.

 
6.  
Non-Liability.  You and the Company agree that neither this Agreement nor the
furnishing of the consideration for this Agreement shall be deemed or construed
at any time, for any purpose, an admission by you or the Company or by any of
the Company Releasees or Yetter Releasees of any liability or wrongful or
unlawful conduct of any kind whatsoever

 
7.  
Withholdings.  All payments or benefits to you under this Agreement or otherwise
are subject to withholding by the Company from such payments or benefits in
accordance with applicable laws and regulations then in effect, including but
not limited to any federal, state, regional, and local taxes.

 
8.  
Company Property.  You agree to destroy or return to the Company, on or before
the close of business on the Expiration Date, any and all Company property
(including, but not limited to, sales materials, documents or other company
records, parking cards, pass cards, access cards, keys, calling cards, mobile
phones, beepers, pagers, credit cards, computers, fax machines, copy machines,
Palm Pilots or personal digital assistants, or any other equipment) that you
have or may have in your possession or control.  If you do not return any items
of Company property in your possession or control by said date, then the Company
may, in addition to any rights and remedies it may have under this Agreement or
otherwise, withhold any and all payments to be made to you hereunder.

 
9.  
Neutral Reference Policy.  Pursuant to Company policy, the Human Resources
Department will confirm to prospective employers your position held, dates of
employment, and social security number.  The Company will not provide any other
information about your employment, including a letter of reference.

 

 
 

--------------------------------------------------------------------------------

 



 
10.  
Notices.  All notices, requests, demands, and other communications hereunder
must be in writing and shall be deemed to have been given if delivered by hand ,
reputable local or overnight delivery service or mailed within the continental
United States by first class, registered, or certified mail, return receipt
requested, postage and registry fees prepaid and addressed as follows:

 
a.  
If to the Company:

Stoney M. Stubbs, Jr.
Chairman, President, and CEO
Frozen Food Express Industries, Inc.
1145 Empire Central Place
Dallas, Texas 75247-4309
 
b.  
If to you:

Tom Yetter
555 Estates Drive
Copper Canyon, TX 75077


Either party by notice in writing to the other may change the address to which
notices, requests, demands, or other communications to it shall be mailed.
 
11.  
Offer.  This offer shall remain in effect through the close of business on
February 10, 2009 (the “Expiration Date”), after which it shall be deemed to
have been automatically withdrawn.

 
12.  
Employee Acknowledgments and Representations.  You hereby acknowledge and
represent that:

 
a.  
You have been advised in writing to seek the advice of an attorney before
signing this Agreement, and you have had an adequate opportunity to seek legal
counsel of your own choosing.  The Company and you agree that the parties have
relied upon the advice of their respective attorney or have knowingly and
willingly not sought the advice of such attorneys.  You represent that the terms
of this Agreement are fully understood and knowingly and voluntarily accepted by
you.

 
b.  
You acknowledge that you received this Agreement on January 19, 2009, and that
you have at least twenty-one (21) days to consider its terms and decide whether
to sign it. By signing this Agreement, you will be representing that you
considered its terms for at least twenty-one (21) days or knowingly and
voluntarily waived your right to do so.

 
c.  
This Agreement will become null and void and of no further force or effect if
the Company does not receive a fully executed copy from you after the Separation
Date but ON OR BEFORE the close of business on the Expiration Date.

 
13.  
Separation from Company Associations.  You agree that, as of the Separation
Date, you will resign from any and all offices, directorships and positions held
with the Company as well as its parent, subsidiary, and affiliated companies and
divisions, including but not limited to Frozen Food Express Industries, Inc.,
FFE Transportation Services, Inc., Lisa Motor Lines, Inc., American Eagle Lines,
AirPro Holdings, Inc., and W&B Refrigeration Service Company and relinquish all
rights and duties connected therewith.  You further acknowledge that, following
the Separation Date, you shall hold no further positions with the Company and/or
its parent, subsidiary, and affiliated companies.

 

 
 

--------------------------------------------------------------------------------

 



14.  
Miscellaneous.

 
a.  
Assignment.  This Agreement shall not be assigned, pledged, or transferred in
any way by you without the Company’s prior written consent.

 
b.  
Modification.  No change, alteration, or modification of this Agreement may be
made except in writing signed by both parties thereto.

 
c.  
Entire Agreement:  The matters set forth in this Agreement constitute the entire
agreement between Consultant and the Company and supersede all prior agreements,
negotiations, and discussions between the parties hereto and/or their respective
counsel with respect to the subject matter hereof.  No other representations,
covenants, undertakings, or other prior or contemporaneous agreements, oral or
written, regarding the matters set forth in this Agreement shall be deemed to
exist or bind any of the parties hereto.  Each party understands and agrees that
it has not relied on any statement or representation by the other party or any
of its representatives in entering into this Agreement.

 
d.  
Headings.  The headings in this Agreement are for convenience of reference only
and shall not be considered as part of this Agreement nor limit or otherwise
affect the meaning hereof.

 
e.  
Severability.  Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction, a provision that most
closely resembles the parties’ intent, but which is legally enforceable, shall
be deemed to have been automatically substituted in the place and stead of such
illegal or unenforceable provision.  If a legal provision which would carry out
the parties’ intent cannot, as a practical matter, be substituted in the place
of such unenforceable provision (other than the general release language), then
such provision shall immediately become null and void, but leaving the remainder
of this Agreement in full force and effect.  If, however, any portion of the
general release language were ruled or deemed to be unenforceable for any
reason, then you agree to promptly return to the Company all of the
consideration that has been paid to you under this Agreement.

 
f.  
Rights and Remedies Cumulative.  No failure or delay on the part of any party
hereto in exercising any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of or the exercise of any other right
hereunder preclude any other or further exercise thereof or the exercise of any
other right.  No right or remedy provided for herein is intended to be exclusive
of any other right or remedy, and every right and remedy shall, to the extent
permitted by law, be cumulative and in addition to every other right or remedy
given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

 
g.  
All Commitments.  The amounts and benefits payable to you under or referenced in
this Agreement and the Continuing Obligations constitute all payments or
benefits which the Company shall be obligated to provide for you, and you agree
that, except as provided or referenced herein or with respect to the Continuing
Obligations, neither you nor your estate will have any rights under any bonus
plan, incentive compensation plan, health plan, or any other benefit or
compensation plan whatsoever.  Any rights under any savings, benefit or pension
plan, if applicable, are subject to the terms and conditions of such plans.

 
15.  
Governing Law and Venue.  The terms and provisions of this letter agreement and
release shall be governed by and construed in accordance with the laws of the
STATE OF TEXAS, exclusive of any conflict of law provisions, and venue for all
purposes of this letter agreement and release shall be in a court of competent
jurisdiction sitting in DALLAS COUNTY, TEXAS or the applicable federal district
or appellate court having jurisdiction over actions filed in such county and
state.

 
16.  
BY SIGNING BELOW, YOU ACKNOWLEDGE THAT YOU HAVE READ THIS AGREEMENT, HAVE HAD
THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY OF YOUR CHOICE, UNDERSTAND IT, AND
ARE VOLUNTARILY ENTERING INTO IT.  READ THIS AGREEMENT CAREFULLY.  IT CONTAINS A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

 
 

--------------------------------------------------------------------------------

 



 
If the foregoing is acceptable to you, please acknowledge your agreement by
signing three copies of this letter and returning two of them to me after the
Separation Date but ON OR BEFORE February 10, 2009.  The remaining copy is for
your files.
 

 
Sincerely,
 
/s/ Stoney M. Stubbs, Jr.
 
Stoney M. Stubbs, Jr.
 
Chairman, President,
 
Chief Executive Officer
 
Frozen Food Express Industries, Inc.
ACCEPTED AND AGREED:
     
/s/ Thomas G. Yetter
 
Thomas G. Yetter
 